DETAILED ACTION

Claims 18-38 are pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/6/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 lack antecedent basis for “the at least one mRNA” in line 3. The preceding line refers to at least one RNA, not at least one mRNA. Thus antecedent basis is lacking for “the at least one mRNA” such that the metes and bounds of the claim cannot be determined. Claims 19-21 depend on claim 18 and thus are included in this rejection. 
Claim 19 is further indefinite in that it recites that the composition, “optionally” comprises a pharmaceutically acceptable carrier, adjuvant, and/or vehicle. The use of the term “optionally” renders the limits of the claim ambiguous as it is not clear whether the limitations following the term “optionally” are actually part of the claimed composition. Thus, the metes and bounds of claim 19 cannot be determined. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 depends on claim 22 and recites that the at least one free RNA is a mRNA. However, claim 22 already recites the limitation , “at least on free mRNA”. Thus, the limitation of claim 27 does not further limit claim 22. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-30, and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/014979 (February 7, 2008), hereafter referred to as Hoerr et al.,  OR  US Patent Application Publication 2009/0324584 (December 31, 2009), hereafter referred to as Hoerr et al. (2009), with an effective filing date of July 31, 2007, in view of Scheel et al. (2006) Eur. J. Immunol., Vol. 36, 2807-2816, and EP 1 083 232 B1 (2005), hereafter referred to as Jung et al.  Please note that Hoerr et al. (2009) is the National Stage filing of PCT/EP2007/006772, which published as WO 2008/014979. The page references below refer to the WO publication, which is identical to the US application. 
Hoerr et al. teaches immunostimulatory pharmaceutical compositions comprising immunostimulatory nucleic acids, including coding nucleic acids, complexed to a cationic compound such as protamine and further combined with a vaccine composition for stimulation of innate and antigen specific immune responses where the pharmaceutical compositions are administered to a subject for the treatment of infectious diseases, cancer diseases, allergies, and autoimmune diseases (Hoerr et al., pages 2, 7, 33-34, and 55-63).  Hoerr et al. also teaches kits comprising the adjuvant and the vaccine and technical instructions for dosage and administration (Hoerr et al., page 61). Hoerr et al. teaches that the immunostimulatory nucleic acid is an ssRNA such as an mRNA which has a 5' terminus cap structure and a 3' terminus poly-A tail (Hoerr et al., pages 7 and 18 and claims 4 and 7).  Hoerr et al. further teaches that the vaccine composition is a naked mRNA encoding a tumor antigen such as MUC1 (Hoerr et al., pages 36-38). Hoerr et al. further teaches to modify the sequence of the coding mRNA to increase the G/C content as compared to wild type mRNA without changing the encoded amino acid sequence (Hoerr et al., pages 41-42).
Hoerr et al. differs from the instant invention as claimed by not teaching any specific ratio of protamine to RNA in the protamine/RNA complex or the ratio of protamine complexed RNA to free mRNA encoding MUC1. However, at the time of filing, Scheel et al. teaches that both mRNA complexed to protamine at a 1:1 ratio, and free mRNA can be used effectively to generate anti-tumor immune responses and further teaches specific effective dosages for both protamine complexed mRNA and free mRNA (Scheel et al., pages 2809-2810). In particular, Scheel et al. teaches that administration of 50 ug of protamine complexed mRNA  or 50 ug of free mRNA led to a noticeable and statistically significant delay in tumor growth in mice (Scheel et al., page 2810). Thus, since Scheel et al. teaches that 50 ug is an effective dosage for either protamine complexed mRNA or free mRNA, it would have been prima facie obvious to the skilled artisan at the time of filing to combine 50 ug of each of protamine complexed mRNA and free mRNA encoding MUC1 in the immunostimulatory pharmaceutical compositions taught by Hoerr et al. with a reasonable expectation of success in producing a composition with anti-tumor properties. Note that the combination of 50 ug of protamine complexed mRNA and 50 ug of free mRNA encoding MUC1 results in a 1:1 ratio. 
Jung et al. further supplements Hoerr et al. and Scheel et al. by teaching methods of administering vaccines comprising mRNA coding for an antigen, such as a tumor antigen, either free or complexed to protamine, where the mRNA vaccines are administered by intradermal injection (Jung et al., paragraphs 21, 28-29, 31-32, and 56). Jung et al. teaches that freshly isolated free mRNA can induce an immune response, but that the free mRNA is susceptible to RNAse degradation (Jung et al., paragraph 59 and Figure 4). Thus, Jung et al. provides motivation to include more free mRNA than complexed RNA in a composition comprising protamine complexed RNA and free mRNA as taught by Hoerr et al. since Jung et al. teaches that unlike the protamine protected RNA, free mRNA is susceptible to RNase degradation such that including more free mRNA would ensure adequate mRNA delivery under in vivo conditions where RNAses are present. As such, it would have been prima facie to the skilled artisan reading Jung et al. to practice the methods of Hoerr et al. by utilizing a complexed RNA to free mRNA ratio where more free mRNA is present, such as a 1:2 complexed RNA/free mRNA ratio in order to compensate for RNAse degradation of the free mRNA in vivo with a reasonable expectation of success.
Finally, in regards to the identity of the protamine complexed mRNA, it is noted that Scheel et al. demonstrates that the identity of the protein encoded by the protamine complexed mRNA does not affect the immunostimulatory properties of the mRNA. Specifically, Scheel et al. demonstrates that mRNA encoding beta-galactosidase generated effective non-antigen specific immunity against glioblastoma cells which do not express beta-galactosidase (Scheel et al., page 2810). Thus, as the identity of the protein encoded by the mRNA is not crucial to the immunostimulatory properties of the mRNA complexed with protamine, it would have been equally prima facie obvious to the skilled artisan at the time of filing to choose an mRNA coding for either MUC1 or an mRNA coding for another protein as the mRNA complexed to protamine in the compositions taught by Hoerr et al. comprising an mRNA complexed to protamine and a free mRNA encoding MUC1 with a reasonable expectation of success. 

Claims 31-34 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/014979 (February 7, 2008), hereafter referred to as Hoerr et al.,  OR  US Patent Application Publication 2009/0324584 (December 31, 2009), hereafter referred to as Hoerr et al. (2009), with an effective filing date of July 31, 2007, in view of Scheel et al. (2006) Eur. J. Immunol., Vol. 36, 2807-2816, and EP 1 083 232 B1 (2005), hereafter referred to as Jung et al., as applied to claims 18-30, and 35-36 above, and further in view of WO 2009/046738 (April, 2009), hereafter referred to as Barner et al., with an effective filing date of 10/9/07.
Hoerr et al. in view of Scheel et al. and Jung et al., as set forth in detail above, provide the teachings and motivation for methods of administering vaccines comprising free mRNA coding for a tumor antigen in combination with an adjuvant comprising mRNA complexed with protamine, where the ratio of the free mRNA to protamine complexed mRNA is 1:1 or 2:1, to a subject to treat cancer with a reasonable expectation of success. 
While Hoerr et al. teaches vaccines which utilize free mRNA encoding a tumor antigen, such as MUC-1, none of Hoerr et al., Scheel et al., or Jung et al. specifically teach to administer mRNA encoding more than one tumor antigen, or a combination of tumor antigens such as NY-ESO-1, 5T4, survivin, MAGE-C1 and MAGE-C2 for the treatment of cancer, and specifically NSCLC. Barner et al. supplements Hoerr et al. by teaching immunostimulatory compositions comprising mRNA encoding at least two different antigens for use as a vaccine to prevent and treat lung cancer, and specifically non-small lung cancer (NSCLC) (Barner et al., pages 1, 6, 24, and 47-48). Barner et al. teaches the use of at least one mRNA encoding at least two tumor antigens selected from the group hTERT, WT1, MAGE-A2, 5T4, MAGE-A3, MUC1, Her-2/neu, NY-ESO-1, CEA, Survivin, MAGE-C1, or MAGE-C2 (Barner et al., page 6, and pages 8-18). More specifically, Barner et al. teaches that the at least one mRNA can encode at least 3, 4, 5, or 6 different antigens from this group (Barner et al. page 20). Particular combinations recited by Barner et al. include NY-ESO-1, 5T4, Survivin, MAGE-C2, and an additional one or two antigens selected from the aforementioned group which includes MUC1 and MAGE-C1 (Barner et al., pages 22 and 24). It is also noted that Barner et al. teaches that each of the antigens can be encoded by either one monocistronic or multicistronic mRNA, or multiple mRNAs each encoding a single different antigen (Barner et al., page 24). Barner et al. also teaches that the mRNAs may be administered either concurrently or in a time staggered manner (Barner et al., page 48). 
Therefore, in view of the motivation provided by Barner et al. to treat NSCLC by administering one or more mRNA encoding 3, 4, 5, or 6 different tumor antigens, and preferably NY-ESO-1, 5T4, Survivin, MAGE-C2, and an additional one or two antigens selected from the group which includes MUC1 and MAGE-C1, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of treating cancer taught by Hoerr et al. in view of Scheel et al. and Jung et al. to administer one or more than one mRNA encoding a combination of at least NY-ESO-1, 5T4, Survivin, MAGE-C2, and MAGE-C1 in combination with an adjuvant comprising mRNA complexed with protamine with a reasonable expectation of successfully inducing anti-tumor immune responses in a subject for the treatment of NSCLC. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,572,874 (2017), hereafter referred to as the ‘874 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1-22 of the ‘874 patent are a species of the instant claimed compositions, pharmaceutical compositions and kits. The ‘874 claims recite the same compositions and kits, but do not limit the at least one free RNA in the adjuvant component to at least one free mRNA. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, by claiming a species of the instant broader claims, the ‘874 patent claims anticipate the instant claims. 

Claims 22-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,572,874 (2017), hereafter referred to as the ‘874 patent, in view of WO 2008/014979 (February 7, 2008), hereafter referred to as Hoerr et al., and WO 2009/046738 (April, 2009), hereafter referred to as Barner et al., with an effective filing date of 10/9/07.
The ‘874 patent claims are drawn to compositions, pharmaceutical compositions, and kits which are a species of the compositions used in the instant methods as claimed. Specifically, the ‘874 claims recite the same compositions and kits, but are further limited to a 2:1 to 3:1 ratio of mRNA to protamine in the adjuvant component and a ratio of 1:1 to 1:4 of the complexed RNA to free mRNA. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). While the ‘874 patent claims are drawn to immunostimulatory compositions, the claims do not specifically recite the administration of the compositions for the prophylaxis or treatment of disease as recited in instant claims 22-30, and 35-36. However, at the time of filing, Hoerr et al. teaches similar compositions and methods of administering the compositions for the treatment of diseases such as cancer, allergy, or infectious disease. Specifically, Hoerr et al. teaches immunostimulatory pharmaceutical compositions comprising immunostimulatory nucleic acids, including coding nucleic acids, complexed to a cationic compound such as protamine and further combined with a vaccine composition for stimulation of innate and antigen specific immune responses where the pharmaceutical compositions are administered to a subject for the treatment of infectious diseases, cancer diseases, allergies, and autoimmune diseases (Hoerr et al., pages 2, 7, 33-34, and 55-63).  Hoerr et al. teaches that the immunostimulatory nucleic acid is an ssRNA such as an mRNA which has a 5' terminus cap structure and a 3' terminus poly-A tail (Hoerr et al., pages 7 and 18 and claims 4 and 7).  Hoerr et al. further teaches that the vaccine composition is a naked mRNA encoding a tumor antigen such as MUC1 (Hoerr et al., pages 36-38). Thus, in view of the motivation provided by Hoerr et al. to administer immunostimulatory compositions comprising protamine complexed RNA and a free RNA to a subject to treat a disease, it would have been prima facie obvious to the skilled artisan at the time of filing to administer the compositions of the '874 patent claims to a subject to treat disease as claimed in the instant claims with a reasonable expectation of success. 
In regards to claims 31-34, and 37-38, while Hoerr et al. teaches that the vaccine composition is a naked mRNA encoding a tumor antigen such as MUC1, Hoerr et al. does not teach to co-administer more than one mRNA encoding for a tumor antigen, or the combination of NY-ESO-1, 5T4, survivin, MAGE-C1, and MAGE-C2. Barner et al. supplements Hoerr et al. by teaching immunostimulatory compositions comprising mRNA encoding at least two different antigens for use as a vaccine to prevent and treat lung cancer, and specifically non-small lung cancer (NSCLC) (Barner et al., pages 1, 6, 24, and 47-48). Barner et al. teaches the use of at least one mRNA encoding at least two tumor antigens selected from the group hTERT, WT1, MAGE-A2, 5T4, MAGE-A3, MUC1, Her-2/neu, NY-ESO-1, CEA, Survivin, MAGE-C1, or MAGE-C2 (Barner et al., page 6, and pages 8-18). More specifically, Barner et al. teaches that the at least one mRNA can encode at least 3, 4, 5, or 6 different antigens from this group (Barner et al. page 20). Particular combinations recited by Barner et al. include NY-ESO-1, 5T4, Survivin, MAGE-C2, and an additional one or two antigens selected from the aforementioned group which includes MUC1 and MAGE-C1 (Barner et al., pages 22 and 24). It is also noted that Barner et al. teaches that each of the antigens can be encoded by either one monocistronic or multicistronic mRNA, or multiple mRNAs each encoding a single different antigen (Barner et al., page 24). Barner et al. also teaches that the mRNAs may be administered either concurrently or in a time staggered manner (Barner et al., page 48). 
Therefore, in view of the motivation provided by Hoerr et al. to administer immunostimulatory compositions comprising protamine complexed RNA and a free RNA encoding a tumor to a subject to treat a disease, and the motivation provided by Barner et al. to treat NSCLC by administering one or more mRNA encoding 3, 4, 5, or 6 different tumor antigens, and preferably NY-ESO-1, 5T4, Survivin, MAGE-C2, and an additional one or two antigens selected from the group which includes MUC1 and MAGE-C1, it would have been prima facie obvious to the skilled artisan at the time of filing to administer the compositions of the '874 patent claims, where the free mRNA present in the composition comprises encodes one or more than one mRNA encoding a combination of at least NY-ESO-1, 5T4, Survivin, MAGE-C2, and MAGE-C1, to a subject to treat NSCLC as claimed with a reasonable expectation of success. 
 
No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633